--------------------------------------------------------------------------------

Exhibit 10.5
[graphic1.jpg]
MEMORANDUM OF AGREEMENT                                                    
                                                                                                                             
Dated:8th August
2007                                                                             
 
_________________________
 
hereinafter called the Sellers, having agreed to sell, and Genco _____ Limited
which to be guaranteed
 
hereinafter called the Buyers, having agreed to buy
 
Name:
 
Classification Society/Class: NK
                          By:
 
Flag:                                           Place of Registration:
 
Call Sign:                                                Grt/Nrt:
 
 Number:
 
hereinafter called the Vessel, on the following terms and conditions:
 
Definitions
 
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.
 
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
 
“Classification Society” or “Class” means the Society referred to in line 4.
 
1.           Purchase Price
 
2.           Deposit
 
As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within 3 (three) working
days from the date this Agreement is signed by fax by both parties and all
subjects lifted, whichever is later.  This deposit shall be placed with HSBC
Bank Piraeus Branch – Attn Ms Kopsahili Tel.: +30 210 458 2414


and held by them in an interest bearing joint account for the Sellers and the
Buyers, to be released in accordance with joint written instructions of the
Sellers and the Buyers.  Interest, if any, to be credited to the Buyers.  Any
fee charged for holding the said deposit shall be borne equally by the Sellers
and the Buyers.
 
3.           Payment
 
The said Purchase Price shall be paid in full free of bank charges to HSBC Bank
Piraeus Branch
 
on delivery of the Vessel, but not later than 3 New York banking days after the
Vessel is in every respect physically ready for delivery in accordance with the
terms and conditions of this Agreement and
 



--------------------------------------------------------------------------------


 
Notice of Readiness has been given in accordance with Clause 5.
 
4.           Inspections
 
The buyers have accepted the vessel whether inspected or not and also accepted
class records
 
therefore the sale is outright and definite in this respect.
 
5.           Notices, time and place of delivery
 
a)
The Sellers shall keep the Buyers well informed of the Vessel’s itinerary and
shall

 
provide the Buyers with 20/15, 7     , and 3        days approximate notice of
the estimated time of arrival at the

intended place of delivery and will otherwise keep Buyers
 
well updated of any changes to these notices  .  When the Vessel is at the place
 
of delivery and in every respect physically ready for delivery in accordance
with this Agreement, the Sellers shall give the Buyers a final Notice of
Readiness for delivery by facsimile or email after the Vessel is in all respects
ready for delivery in accordance with the
 
MOA including documentation reasonably required for registration, whereupon the
Buyers
 
shall pay for and take delivery of the vessel within three (3) New York banking
days after
 
receipt of a valid Notice of Readiness.
 
b)
The Vessel shall be delivered and taken over cargo free, safely afloat at a safe
and accessible berth or

anchorage in Sellers’ option at one safe port in the range of worldwide in
Sellers’ option, excluding following countries: Albania, Burma, Cuba, Ivory
Coast, Congo, Iran, Iraq, Liberia, North Korea, Sierra Leone, Sudan, Syria
(which port must be suitable to and where a class approved diver and surveyor
are located).
 
Expected time of delivery: between October 1st, 2007 and December 10th, 2007


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 10th of December in
Buyer’s option


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling
date.  If the Buyers have not declared their option within 7 running days of
receipt of the Sellers’ notification or if the Buyers accept the new date, the
date proposed in the Sellers’ notification shall be deemed to be the new
cancelling date and shall be substituted for the canceling date stipulated in
line 61.

 
If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clause 5 a) and 5 c) shall remain
unaltered and in full force and effect.  Cancellation or failure to cancel shall
be entirely without prejudice to any claim for damages the Buyers may have under
Clause 14 for the Vessel not being ready by the original cancelling date.
 
d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.

 
6.           Drydocking/Divers Inspection
 
b)**
(i) The Vessel is to be delivered without drydocking.  However the Buyers have
the right to carry out an inspection of the vessel’s underwater parts with class
approved divers

 
prior to the delivery of the vessel.  Should the Buyers choose to exercise this
right then the Buyers shall arrange at their expense an inspection of the
underwater parts by a class approved diver in the presence of a representative
of both Buyers/Sellers together with a class surveyor who is to be arranged by
Sellers.  The Sellers shall at their

cost make the Vessel available for such inspection.  The extent of the
inspection and the conditions under which it is performed shall be to the
satisfaction of the Classification Society. 
 
 
 

--------------------------------------------------------------------------------


 
 
If the conditions at the port of delivery are unsuitable for such inspection,
the Sellers shall make the Vessel available at a suitable alternative place
nearby at their own expense.  Should such movement delay the vessel beyond her
cancelling date, then same
shall be extended to allow for this inspection.  If any damage is found to the
vessel’s
underwater parts which in the opinion of the class surveyor affects the vessels
clean class
then:
A) If class requires the immediate drydocking of the vessel, then the drydocking
clause herein shall be fully reinstated into this agreement and the vessel is to
be docked accordingly at the Sellers expense before delivery. In this case the
cancelling under this agreement shall automatically be extended by the duration
of the entire repair period (including waiting time/deviation/gas freeing time,
etc.) but not over four weeks. The Buyers shall then have the right to carry our
their own works at their risk and expense and without causing any delays to the
Sellers’ works and not interfering with same. The Buyers have the right to
attend the drydocking without interfering with the Sellers or the class
surveyors works. Should the Buyers’ works delay the undocking beyond the time
that the Sellers’ works are completed, then provided that the vessel is in all
other respects ready for delivery in accordance with this agreement, the Sellers
have the right to present the Notice of Readiness whilst the vessel is in the
dock.  In any event the Sellers shall remain responsible for the undocking costs
even if the vessel is delivered to the Buyers in the dock.
 
B) in the case of a class recommendation or condition calling for the repair of
such defects at a later state or at the next class scheduled drydocking, then
the Sellers shall pay the Buyers a mutually agreed lumpsum compensation figure
covering the cost of such works but excluding all drydock dues unless the vessel
is required by class to drydock before its next schedule drydocking in which
case estimated drydock costs to be included in lumpsum
 
settlement.  If this figure cannot be mutually agreed the Buyers and the Sellers
are to obtain a quotation for the repairs from two first class shipyards near to
the delivery port and the compensation is to be the average of these two
quotations.
 
(ii)  If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.
 
(iii) If the Vessel Is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable drydocking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for In Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.
 
c)           If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above
 
(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society’s rules for tailshaft survey and consistent with
the current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, those parts shall be renewed or made good at the
 
 

--------------------------------------------------------------------------------


 
Sellers’ expense to the satisfaction of the Classification Society without
condition/recommendation*.
 
(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.
 
(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.
 
(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.
 
(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel Is still In
drydock and the Buyers shall be obliged to take delivery In accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).
 
*
Notes, if any, in the surveyor’s report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.

 
**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.

 
7.
Spares/bunkers, etc.

 
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board/on order and on
shore.  All spare parts and spare equipment including spare tail-end shaft(s)
and/or spare propeller(s)/propeller blade(s), if any, broached and unbroached
stores, provisions and publications belonging to the Vessel at the time of
inspection used or
unused, whether on board or not shall become the Buyers’ property, Forwarding
charges, if any, shall be for the Buyers’ account. The Sellers are not required
to replace spare parts including spare tail-end shaft(s) and spare
propeller(s)/propeller blade(s) which are taken out of spare and used as
replacement prior to delivery, but the replaced items shall be the property of
the Buyers. The radio installation and navigational equipment shall be included
in the sale without extra payment if they are the property of the Sellers.
Unused stores and provisions shall be included in the sale and be taken over by
the Buyers without extra payment.
 
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire): a
maxi gun water cannon for the holds and all oxygen, acetylene, freon bottles
 
The Buyers shall take over [the remaining bunkers at the time of delivery and
pay for them according to the prevailing plats prices at the time of
delivery/port of delivery and] unused/unbroached lubricating oils remaining on
board in the vessel’s storage tanks and in unbroached/sealed drums and pay
Sellers last net invoice prices duly evidenced by vouchers

 
Payment under this Clause shall be made at the same time and place, in the same
currency as the
 
 
 

--------------------------------------------------------------------------------


 
 
Purchase Price.


8.           Documentation
 
The place of closing:  HSBC Bank Piraeus Branch
 
In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, reasonably required by Buyers. Sellers to
provide Buyers with draft/copy of each of the requested documents at least ten
(10) New York banking days prior to the intended delivery date, for Buyers
approval. Sellers will deliver such documentation as is required and customary
and may otherwise be required by the flag state where Buyer intends to register
the vessel.


At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.
 
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies.  Other technical documentation which may
be in the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel’s log books but the
Buyers to have the right to take copies of same.
 
9.           Encumbrances
 
The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.
 
10.           Taxes, etc.
 
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.
 
11.           Condition on delivery
 
The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel’s class, and with all her classification
certificates and national/international certificates, as well as all other
certificates the Vessel had at the time of inspection, clean, valid and
unextended at the time of delivery of the vessels, with all continuos survey
items completely up to date without extensions and without
condition/recommendation* by Class or the relevant authorities at the time of
delivery.
“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers’ inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.
 
*
Notes, if any, in the surveyor’s report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.

 
12.           Name/markings
 
Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.
 
 

--------------------------------------------------------------------------------


 
 
13.           Buyers’ default
 
Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers.  If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for ail expenses incurred together with interest.
 
14.           Sellers’ default
 
Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fall to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again In every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them
immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fall to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.
 
15.           Buyers’ representatives
 
After this Agreement has been signed by both parties and all subjects lifted and
the deposit has been lodged, the Buyers
have the right to place two representatives on board the Vessel at their sole
risk and expense upon


These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
Sellers’ crew or with the operation of the Vessel. The
Buyers’ representatives shall sign the Sellers’ letter of Indemnity prior to
their embarkation.
 
16.           Arbitration
 
a)*
This Agreement shall be governed by and construed in accordance with English
law/LMAA

 
and

 
any dispute arising out of this Agreement shall be referred to arbitration in
London in accordance with the Arbitration Acts 1950 and 1979 or any statutory
modification or re-enactment thereof for the time being In force, one arbitrator
being appointed by each party. On the receipt by one party of the nomination in
writing of the other party’s arbitrator, that party shall appoint their
arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply.  If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

 


--------------------------------------------------------------------------------



Clauses 17 and 18 to form an integral part of this MoA.
 
Clause 17
 
Vessel to be delivered with a minimum of 200 tons of bunkers on board and 30
mtns mdo.
 


 


 


 


 
For the Sellers                                                      For the
Buyers
 
 


 
This document is a computer generated copy of *SALEFORM 1993*, printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible. In the event of any modification made to the preprinted text
of this document, the original document shall apply. The Norwegian Shipbrokers’
Association and Strategic Software Ltd. assume no responsibility for any loss or
damage caused as a result of discrepancies between the original approved
document and this document.
 
 
 
 

 